Exhibit 10.2 REVOLVING CREDIT NOTE (Accordion) September 4, 2014 FOR VALUE RECEIVED, OMEGA PROTEIN CORPORATION , a Nevada corporation, and OMEGA PROTEIN, INC. , a Virginia corporation, each having its principal place of business at 2105 Citywest Blvd., Suite 500, Houston, Harris County, Texas 77042 (collectively, the “ Borrowers ” ), jointly and severally promise to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION , a national banking association (the “ Lender ”), the principal sum of Five Million Eight Hundred Thirty-Three Thousand Three Hundred Thirty-Three and No/100 Dollars ($5,833,333.00) or, if less, the unpaid principal amount of all Revolving Credit Loans made by the Lender from time to time pursuant to Section 4.13 of that Amended and Restated Loan Agreement, dated as of March21, 2012 (as further amended, restated, supplemented or otherwise modified from time to time, the “ Loan Agreement ”) by and among the Borrowers, the Lenders who are or may become a party thereto, as Lenders, and Wells Fargo Bank, National Association, as Administrative Agent, Issuing Lender and Swingline Lender, together with interest on the unpaid principal balance as set forth below. All sums hereunder are payable to the Administrative Agent on behalf of the Lender at the Administrative Agent’s principal office in Houston, Harris County, Texas. This note evidences funds advanced under the provisions of Section 4.13 of the Loan Agreement. 1. Definitions . Unless the context hereof otherwise requires or provides, the terms used herein have the same meanings as defined in the Loan Agreement. 2. Interest Rate . The unpaid principal balance from time to time outstanding from the date hereof until maturity (whether by acceleration or otherwise) shall bear interest as provided in the Loan Agreement. 3. Payment of Interest and Principal . The principal of and interest on this note shall be due and payable as provided in the Loan Agreement. Subject to the terms of the Loan Agreement, the principal and interest due hereunder shall be evidenced by the Administrative Agent’s and the Lender’s records which, absent manifest error, shall be conclusive evidence of the computation of principal and interest balances owed by the Borrowers to the Lender. 4. Default . Upon the occurrence of an Event of Default set forth in the Loan Agreement, the Administrative Agent and the Lenders shall have the rights and remedies provided in the Loan Agreement. 5. Waiver . Each surety, endorser, guarantor and any other party now or hereafter liable for the payment of this note in whole or in part (“ Surety ”) and the Borrowers hereby severally (a) waive grace, demand, presentment for payment, notice of nonpayment, protest, notice of protest, non-payment or dishonor, notice of intent to accelerate, notice of acceleration and all other notices, filing of suit and diligence in collecting this note or enforcing any other security with respect to same, (b) agree to any substitution, surrender, subordination, waiver, modification, change, exchange or release of any security or the release of the liability of any parties primarily or secondarily liable hereon, (c) agree that the Administrative Agent or any Lender is not required first to institute suit or exhaust their remedies hereon against any Borrower, any Surety or others liable or to become liable hereon or to enforce their rights against them or any security with respect to same or to join any of them in any suit against any others of them, and (d) consent to any extension or postponement of time of payment of this note and to any other indulgence with respect hereto without notice thereof to any of them. No failure or delay on the part of the Administrative Agent or any Lender in exercising any right, power or privilege hereunder shall operate as a waiver thereof. 6. Attorneys’ Fees . If this note is not paid at maturity, regardless of how such maturity may be brought about, or is collected or attempted to be collected through the initiation or prosecution of any suit or through any probate, bankruptcy or any other judicial proceedings, or through any arbitration proceeding, or is placed in the hands of an attorney for collection, the Borrowers shall pay, in addition to all other amounts owing hereunder, all actual expenses of collection, all court costs and reasonable attorney’s fees incurred by the holder hereof. 7. Limitation on Agreements . All agreements among the Borrowers and the Lender, whether now existing or hereafter arising, are hereby limited so that in no event shall the amount paid, or agreed to be paid to or charged or demanded by the Lender for the use, forbearance, or detention of money or for the payment or performance of any covenant or obligation contained herein or in any other document evidencing, securing or pertaining to this note, exceed the Maximum Rate. If any circumstance otherwise would cause the amount paid, charged or demanded to exceed the Maximum Rate, the amount paid or agreed to be paid to or charged or demanded by the Lender shall be reduced to the Maximum Rate, and if the Lender ever receives interest which otherwise would exceed the Maximum Rate, such amount which would be excessive interest shall be applied to the reduction of the principal of this note and not to the payment of interest, or if such excessive interest otherwise would exceed the unpaid balance of principal of this note, such excess shall be applied first to other indebtedness of the Borrowers to the Lender, and the balance, if any, shall be refunded to the Borrowers. In determining whether the interest paid, agreed to be paid, charged or demanded hereunder exceeds the highest amount permitted by Applicable Law, all sums paid or agreed to be paid to or charged or demanded by the Lender for the use, forbearance or detention of the indebtedness of the Borrowers to the Lender shall, to the extent permitted by Applicable Law, (i) be amortized, prorated, allocated and spread throughout the full term of such indebtedness until payment in full so that the actual rate of interest on account of such indebtedness is uniform throughout such term, (ii) be characterized as a fee, expense or other charge other than interest, and (iii) exclude any voluntary prepayments and the effects thereof. This Section shall be subject to the terms and provisions of Section 11.04 of the Loan Agreement. 8. Governing Law and Venue . (a) THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF LAWS) OF THE STATE OF TEXAS. Chapter346 of the Texas Finance Code does not apply to this note. The Borrowers irrevocably submit to the jurisdiction of any Texas state court or any United States court located in the State of Texas (or any court having jurisdiction over appeals from any such court) in any proceeding between or among them arising out of or in any way relating to this note or the Loan Documents whether arising in contract, tort or otherwise. Any suit, action or proceeding may be brought in the courts of the State of Texas, County of Harris, or in the United States District Court for the Southern District of Texas, Houston Division. The Borrowers irrevocably consent to the service of process in any suit, action or proceeding in said court by the mailing thereof, by registered or certified mail, postage prepaid, to its address for notices set forth in the Loan Agreement. Service shall be deemed effective five (5) days after such mailing. If requested to do so by any party, the Borrowers agree to waive service of process and to execute any and all documents necessary to implement such waiver in accordance with the Texas Rules of Civil Procedure. The Borrowers irrevocably waive any objections which they may now or hereafter have (including any based on the grounds of forum non conveniens) to the laying of venue of any suit, action or proceeding arising out of or relating to this note or the Loan Documents brought in the courts located in Harris County, Texas. Nothing herein impairs the right to bring proceedings in the courts of any other jurisdiction or to effect service of process in any other manner permitted. 2 (b)The Borrowers recognize that courts outside of Harris County, Texas, may also have jurisdiction over suits, actions or proceedings arising out of this note and the Loan Documents. In the event any party shall institute a proceeding involving this note or the Loan Documents in a jurisdiction outside Harris County, Texas, the party instituting such litigation shall indemnify the other parties for any losses and expenses that may result from the breach of the foregoing covenant to institute such proceeding only in a state or federal court in Harris County, Texas, including without limitation any additional expenses incurred as the result of litigating in another jurisdiction; such as the expenses and reasonable fees of local counsel and travel and lodging expenses of the indemnified parties, its witnesses, experts and support personnel. 9. Business Day . Subject to the Loan Agreement, if any action is required or permitted to be taken hereunder on a day which is not a Business Day, such action shall be taken on the next succeeding day which is a Business Day, and, to the extent applicable, interest on the unpaid principal balance shall continue to accrue at the applicable rate. 10. Agreement . This note is a Note referred to in the Loan Agreement, and is entitled to the benefits thereof and the security as provided for therein. Reference is made to the Loan Agreement and the Loan Documents for a statement of the rights and obligations of the Borrowers, a description of the nature and extent of the security and the rights of the parties with respect to such security, and a statement of the terms and conditions under which the due date of this note may be accelerated. 11. Relationship of Parties . The Borrowers and the Lender agree that the relationship among them shall be solely that of debtor and creditor. Nothing contained in this note or in any other Loan Document shall be deemed to create a partnership, tenancy-in-common, joint tenancy, joint venture or co-ownership by or among the Borrowers and the Lender. The Lender shall not be in any way responsible or liable for debts, losses, obligations or duties of the Borrowers with respect to the collateral described in the Loan Documents or otherwise. The Borrowers, at all times consistent with the terms and provisions of this note and the Loan Documents, shall be free to determine and follow its own policies and practices in the conduct of their business. 3 12. Arbitration . (a) Arbitration . The parties hereto agree, upon demand by any party, to submit to binding arbitration all claims, disputes and controversies between or among them (and their respective employees, officers, directors, attorneys, and other agents), whether in tort, contract or otherwise in any way arising out of or relating to (i) any credit subject hereto, or any of the Loan Documents, and their negotiation, execution, collateralization, administration, repayment, modification, extension, substitution, formation, inducement, enforcement, default or termination; or (ii) requests for additional credit. (b) Governing Rules . Any arbitration proceeding will (i) proceed in a location in Texas selected by the American Arbitration Association (“
